DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on November 8, 2021 is acknowledged.


Information Disclosure Statement
The references cited within the IDS document submitted on January 10, 2020 have been considered.


Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
In claim 9, line 1: change “claim 7” to - - claim 8 - - 
In claim 10, line 1: change “claim 1” to - - claim 6 - - 
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 12, the limitation “wherein the etch stop layer is continuous between the first and second region” is confusing and unclear, as the applicant’s drawings clearly show conductive cap layers between sections of the etch stop layer.  See figure 4, etch stop layer 124 is not continuous due to sections of conductive caps (430, 440, 122).  It is unclear what the applicant is trying to claim by using the term continuous.  For purposes of examination, the examiner will assume ‘continuous’ to mean ‘within the same plane/level’.
As to claim 13, the limitation “a third conductive interconnect on the first conductive interconnect, wherein a portion of the third conductive is adjacent to the etch stop layer” is confusing and unclear, as the drawing figures do not show any third conductive interconnect on the first interconnect.  The drawing figures do however show three conductive interconnects, for example in figure 4, one each for the source, the drain, and the gate.  Due to the ambiguity on what the applicant is defining as a third 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2018/0226452 A1) in view of Takeuchi et al. (US 2011/0156181 A1, hereinafter referred to as ‘Takeuchi’).
As to claim 1, Nam teaches a memory device (see figure 1), comprising: 
a first electrode (45) comprising: 
a first conductive layer (43) comprising titanium and nitrogen (see paragraph 0051); and 
a second conductive layer (44) on the first conductive layer, wherein the second conductive layer comprises “a conductive material such as a metal, a metal nitride, a metal oxide, a metal silicide, or conductive carbon, or a combination thereof”…and “For example, the first lower electrode 43 may include TiN, and the second lower electrode layer 44L may include Ta.”; 

a magnetic tunnel junction (MTJ) (57) between the first and second electrodes, the MTJ comprising: 
a fixed magnet (53); 
a free magnet (55); and 
a tunnel barrier (54) between the fixed and the free magnet.  
	Nam does not explicitly teach the second conductive layer of the first electrode “comprises tantalum and nitrogen”.
However, Takeuchi teaches an analogous memory device stack structure (see figure 4), wherein the first (i.e. lower) electrode comprises two layers (31 and 81), and wherein the second conductive layer (31, which is above the first conductive layer 81) comprises TaN.  See paragraph 0107.
It would have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify the memory device structure of Nam with a TaN electrode layer as taught by Takeuchi, due to known good electrical conductivity characteristics of TaN, etch selectivity differences between the two layers, and good barrier layer qualities of TaN.

As to claim 11, Nam teaches a memory device (see figure 1), comprising: 
a first electrode (45) comprising: 
a first conductive layer (43) comprising titanium and nitrogen (see paragraph 0051); and 
a conductive material such as a metal, a metal nitride, a metal oxide, a metal silicide, or conductive carbon, or a combination thereof”…and “For example, the first lower electrode 43 may include TiN, and the second lower electrode layer 44L may include Ta.”; 
a second electrode (61); and 
a magnetic tunnel junction (MTJ) (57) between the first and second electrodes, the MTJ comprising: 
a fixed magnet (53); 
a free magnet (55); and 
a tunnel barrier (54) between the fixed and the free magnet.  
	Nam does not explicitly teach the second conductive layer of the first electrode “comprises tantalum and nitrogen”.  Nam also does not teach the recited circuitry/structure of claim 11; specifically the details drawn to the transistor.  
However, Takeuchi teaches an analogous memory device stack structure (see figure 4), wherein the first (i.e. lower) electrode comprises two layers (31 and 81), and wherein the second conductive layer (31, which is above the first conductive layer 81) comprises TaN.  See paragraph 0107.
Takeuchi also teaches:
an integrated circuit structure comprising: 
a first region, comprising: 
a transistor (10); 
a first conductive interconnect (19 or 22) coupled with a terminal (17) of the transistor; and 
an etch stop layer (270, 271) above the first conductive interconnect (19 or 22);
a second region adjacent to the first region, the second region, comprising: 
a second conductive interconnect (26); 
the etch stop layer (270, 271) above the second conductive interconnect (26); 
a conductive cap (7) on the second conductive interconnect (26), adjacent to the etch stop layer.  See figure 3.  
It would have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify the memory device structure of Nam with a TaN electrode layer as taught by Takeuchi, due to known good electrical conductivity characteristics of TaN, etch selectivity differences between the two layers, and good barrier layer qualities of TaN.
It would also have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify the memory device structure of Nam with the teachings of Takeuchi so as to provide a functional MRAM device.

As to claim 12, Takeuchi teach a continuous etch stop layer (270, 271) since the etch stop layer is clearly shown to be on the same plane/level (see e.g. figures 3 or 21).

Allowable Subject Matter
Claims 2, 3, 4, 6, 7, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 5 and 10 are also objected to as being dependent upon objected claims.)


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812